DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10, 12-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwabara et al. (7,973,319).
Re claims 1 and 10, Kashiwabara et al. disclose a base substrate (111); an anode structure (116), disposed on the base substrate (111) (Col. 16, lines 14-15); a light emitting layer (118), disposed on a side of the anode structure (116) away from the base substrate (111); and a cathode layer (119), disposed on a side of the light emitting layer (118) away from the base substrate (111), wherein the anode structure (116) comprises a reflective layer (resonate layer) and an inorganic layer (barrier layer ~ can be a metal oxide which is inorganic) disposed on a side of the reflective layer away from the base substrate (Col. 15, lines 31-33 & Col. 18, lines 47-60), the cathode layer comprises a transflective layer (semi-transparent ~ Col. 20, lines 58-59), and the inorganic layer is configured to adjust a distance between the reflective layer and the transflective layer 
Re claim 3, Kashiwabara et al. disclose the organic EL device 130 has three organic EL devices 130R, 130Q and 130B, which have lower electrode layers 116R, 116Q and 116B (anodes) respectively; the respective lower electrode layers are disposed on the driving substrate 111 at intervals, and have a resonate layer 1162R (reflective) and a barrier layer (inorganic) 1163R, a resonate layer 1162G and a barrier layer 1163G, and a resonate layer 1162B and a barrier layer 1163B, wherein the barrier layer has different numbers of layers (i.e., different thicknesses) (Fig. 3).
Re claim 6, Kashiwabara et al. disclose a color filter 152 (i.e., the color filter layer), which comprises three regions disposed corresponding to each of the organic EL devices 130R, 130Q and 130B, i.e., the red region 152R, the green region 152Q and the blue region 152B (fig. 3 & Col. 24, lines 26-30).
Re claims 7-8, Kashiwabara et al. disclose the layer 118 including the light emitting layer and the upper electrode layer 119 are disposed on the lower electrode layer 116 as a while; the barrier layer 1163 is for protecting the resonate layer 1162 (Fig. 4).
Re claim 12, Kashiwabara et al. disclose wherein forming the anode structure on the base substrate comprises: forming a first anode structure (1161), a second anode structure (1161) and a third anode structure (1161) which are disposed on the base substrate at intervals, wherein the first anode structure comprises a first reflective layer (1162) and a first inorganic layer (11631) disposed on the first reflective layer, the second anode structure comprises a second reflective layer (1162) and a second inorganic layer 
Re claim 13, Kashiwabara et al. disclose wherein forming the first anode structure, the second anode structure and the third anode structure on the base substrate comprises: forming the first reflective layer (1162), the second reflective layer (1162), and the third reflective layer (1162) on the base substrate by a patterning process (Fig. 10).
Re claim 16, Kashiwabara et al. disclose wherein a material of the reflective layer comprises silver (Col. 18, line 35).
Re claims 9 and 17, Kashiwabara et al. disclose wherein a material of the inorganic layer comprises titanium nitride (Col. 18, lines 50-55).
Re claim 18, Kashiwabara et al. disclose a display device, comprising the display substrate according to claim 1 (Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara et al. as applied to claims 1, 3, 6-10, 12-13 and 16-18 above, and further in view of the following comments.
Re claim 2, Kashiwabara et al. disclose the resonate light path satisfies the formula: (2L)/λ+Φ/(2π)=m (m is an integer), wherein L is the light path of the resonate part, Φ is the displacement generated by the light at two ends of the resonate part, and λ introduces the peak wavelength of the spectrum of the light (Col. 4, line 42-Col. 5, line 5). 
However, Kashiwabara et al. does not disclose: the distance between the reflective layer and the transflective layer satisfies: D=j(λ/2n), wherein D is the distance between thereflective layer and the transflective layer, λ is a wavelength of light of a predetermined color, and n is an effective refraction index of a medium between the reflective layer and the transflective layer, and j is a positive integer. This is the distinctive technical feature between the technical solution sought for protection in the claim and Kashiwabara et al. Based on the distinctive technical feature, it can be determined that the claim actually solves the technical problem of resonance.
However, in the art, the influence of Φ can be omitted, so as to get D=j(λ/2n), and this is a common technical measure by those skilled in the art, and is common sense. Thus it can be seen that it is obvious for those skilled in the art to get the technical solution sought for protection in the claim by combining the common sense on the basis of Kashiwabara et al.
Re claims 4 and 5, Kashiwabara et al. disclose the display device comprises a plurality of organic EL devices (i.e., a plurality of pixels), which are disposed in one-to-
Re claim 11, Kahiwabara et al. disclose forming the reflective layer on the base substrate; and forming the inorganic layer on a side of the reflective layer away from the base substrate, wherein an orthographic projection of the inorganic layer on the base substrate is completely overlapped with an orthographic projection of the reflective layer on the base substrate (Fig. 3, see shape of 116).  
Kashiwabara et al. does not clearly disclose a first and second patterning processes. 
The examiner takes official notice that using several patterning processes to achieve the patterned layers needed was known in the art before the effective filing date of the invention.  Therefore, it would have been obvious to use the known patterning process steps in Kashiwabara et al. for its own intended purpose.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein forming the first anode structure, the second anode structure and the third anode structure on the base substrate further comprises: forming a first sub inorganic layer on a side of the first reflective layer, the second reflective layer and the third reflective layer away from the base substrate; forming a first photoresist pattern on a side of the first sub inorganic layer away from the base substrate, wherein the first photoresist pattern covers the first reflective layer and gaps among the first reflective layer, the second reflective layer, and the third reflective layer, and exposes the second reflective layer and the third reflective layer; forming a second sub inorganic layer on the first photoresist pattern and the first sub inorganic layer; forming a second photoresist pattern on a side of the second sub inorganic layer away from the base substrate, wherein the second photoresist pattern covers the first reflective layer, the third reflective layer, and the gaps among the first reflective layer, the second reflective layer, and the third reflective layer; forming a third sub inorganic layer on the second photoresist pattern and the second sub inorganic layer; and removing the first photoresist pattern and the second photoresist pattern through a development, and removing a part of the second sub inorganic layer and a part of the third sub inorganic layer which are located directly above the first photoresist pattern and the second photoresist pattern, wherein the first inorganic layer comprises the first sub inorganic layer, the second inorganic 
wherein forming the first sub inorganic layer on a side of the first reflective layer, the second reflective layer and the third reflective layer away from the base substrate comprises: forming an inorganic material layer on a side of the first reflective layer, the second reflective layer and the third reflective layer away from the base substrate; and patterning the inorganic material layer to form the first sub inorganic layer, wherein an orthographic projection of the first sub Inorganic layer on the base substrate is completely overlapped with an orthographic projection of the first reflective layer, the second reflective layer, and the third reflective layer on the base substrate, as called for in claim 15


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0038640, US 2017/0309859 and 10,134,824 disclose a similar configuration device pertinent to the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        April 22, 2021